Citation Nr: 1450679	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  05-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of migraine headaches, initially rated as noncompensable.

2.  Evaluation of migraine headaches, rated as 30 percent disabling from November 25, 2009.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for uterine prolapse.

6.  Whether new and material evidence has been received to reopen the claim of service connection for a low back pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

In January 2010, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

During the appeal, an April 2011 rating decision granted increased 10 percent disability evaluations for migraine headaches, effective from November 25, 2009.  The Veteran continued to disagree with the rating assigned; therefore, the grant of a higher rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2011, the Board denied the Veteran's claim for an initial compensable rating for migraine headaches, but granted the Veteran an increased rating, from 10 percent to 30 percent, for her migraine headaches from November 25, 2009.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2010 hearing to the extent that it denied the Veteran's claim for an initial compensable rating for her migraine headaches and partially granted the claim of entitlement to a rating higher than 10 percent for migraine headaches from November 25, 2009.   In order to remedy any such potential error, the Board sent the Veteran a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested a new hearing and to have the prior decision vacated and a new one issued in its place.  The Veteran was afforded a new hearing before the undersigned VLJ in September 2014, and this decision fully satisfies the remainder of that request.   

The Board observes that an October 2011 rating decision effectuated the increased 30 percent rating, effective November 25, 2009, for the Veteran's migraine headaches.  As such, the Board characterized the issue as above.  

The Virtual VA claims file has been reviewed.  Documents contained therein, other than a March 2014 VA examination report, the transcript of the Veteran's September 2014 hearing before the undersigned, and an April 2014 rating decision, are duplicative of those in the paper claims file.  The March 2014 VA examination was considered in the April 2014 rating decision.  Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran asserted at her hearing that her migraine headaches required her to use excessive sick and annual leave.  However, nothing in the record suggests that she is not capable of substantially gainful employment.  As such, a claim for TDIU is not raised by the record. 

The issues of entitlement to service connection for a psychiatric disorder, a bladder disorder, and uterine prolapse, as well as her application to reopen the previously denied claim of entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches most closely approximates prostrating attacks occurring at least once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for headaches have been met for the period prior to November 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a disability rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters in April 2004, April 2011, and November 2011.   The April 2004 letter explained the evidence necessary to substantiate the Veteran's initial claim for service connection as well the legal criteria for entitlement to such benefit; the Veteran's claim for increased ratings is downstream from her claim for service connection.  Nevertheless, the April 2011 and November 2011 letters explained the evidence necessary to substantiate her claims for increased disability ratings, as well as the legal criteria for such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was afforded VA examinations responsive to the claim for increased ratings for her migraine headaches.   The examination reports contain all the findings needed to rate her migraine headaches, including history and clinical evaluation.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's September 2014 hearing, clarified the issues on appeal and explained the concept of an increased rating claim, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been no material change in the Veteran's disability, and a uniform evaluation is warranted.

The Veteran's headaches are rated as noncompensable for the initial rating period prior to November 25, 2009 and as 30 percent disabling for the period since November 25, 2009 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran was initially afforded a VA examination in August 2005.  According to that report, the Veteran reported recurring headaches, approximately once every 4 months, which last 45 minutes.  She stated that she missed work approximately once a month due to her headaches.  She stated that the headaches are located all over, and are relieved by Tylenol and rest.  

The Veteran was afforded another VA examination in April 2010.  At that time, the Veteran complained of headaches twice a week, usually a 7-8/10, and lasting up to 2 days.  The headaches occur in the parietal area, moving to the occipital area.  She described the pain as throbbing, with accompanying photophobia, phonophobia, dizziness, and occasional nausea and vomiting.   She reported that the headaches are alleviated with medication and rest.  Half of the Veteran's headaches were described as prostrating.  Examination showed normal sensation, muscle tone and bulk, and normal reflexes.  Cerebellar examination was normal and cranial nerves were intact.  The diagnosis was migraine headaches.  The VA examiner noted that the Veteran's headaches led to increased absenteeism.

At the most recent, March 2014 VA examination, she reported that her headaches occurred weekly, and lasted from 2-3 hours to 1-2 days.  She described the headaches as throbbing and prostrating, accompanied by dizziness, nausea and vomiting, and sensitivity to light and sound.  She reported that her headaches were relieved with medication and rest, and that her symptoms interfered with her ability to concentrate and complete tasks.  She stated that the pain was sometimes one-sided and sometimes on both sides of her head.  The VA examiner noted that the Veteran complained of depression and low sex drive due to her headaches, and recommended that she should receive an evaluation for depression.

VA treatment records show continued treatment for headaches and that the Veteran was provided prescription medication to take for her headaches.  A November 2009 record stated that a prior MRI was normal.

At her hearings before the undersigned in January 2010 and September 2014, the Veteran testified that her headaches have worsened since service, and that she takes prescription medication for treatment.  At the September 2014 hearing, she testified that her headaches occurred twice a day, and that the headaches were debilitating.  She stated that the headaches were alleviated by rest and medication, and that the headaches interfered with her job performance.  She testified that she exceeded her allotment of sick days due to her headaches.

The Veteran submitted her employment records, which show that she used 1 to 3 sick days per month, on average.  She also submitted a statement from her supervisor stating that the Veteran constantly takes days off from work due to her migraine headaches and that it affects her job performance.  

After a review of the evidence, the Board finds that the Veteran's headaches most  closely approximate the criteria for a 30 percent disability evaluation for the period prior to and since November 25, 2009.  The Board finds that the Veteran's symptoms due to her headaches have been relatively consistent and that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the entire rating period.  Throughout the rating period, the Veteran's headaches have been characterized by characteristic prostrating attacks occurring on an average of once a month over the last several months.  The Board acknowledges that the Veteran's headaches interfere occasionally with her work, necessitating her to take leave, but the medical evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; rather her leave records show that she works full time and averages no more than 1 to 3 days of sick leave per month.    

In conclusion, the evidence of record reveals manifestations consistent with a 30 percent evaluation, but no more, for the entire rating period on appeal, for headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's migraine headaches are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's migraine headaches is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with migraine headaches, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 30 percent disability evaluation for headaches is granted for the period prior to November 25, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 30 percent for headaches is denied.


REMAND

In an April 2014 statement, the Veteran indicated that she did not agree with the April 2014 rating decision, denying her claims for service connection for depression, a bladder disorder, and uterine prolapse, as well as her application to reopen the previously denied claim of entitlement to service connection for a low back disorder; she also requested a hearing before a Decision Review Officer (DRO) of the RO.  The Board construes this statement as a notice of disagreement (NOD).  Because the Veteran filed a notice of disagreement these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning these issues by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case regarding the issues of entitlement to service connection for depression, a bladder disorder, and uterine prolapse, as well as the application to reopen the previously denied claim of entitlement to service connection for a low back disorder.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


